Title: From James Madison to Tench Coxe, [ca. 13 January] 1794
From: Madison, James
To: Coxe, Tench


[ca. 13 January 1794]
… 1. Of the grain & flour of late years exported to G. B. what proportion was probably consumed there. 2. Is rice or tobo. sent from Portugal or Spain at all to the French or Dutch markets, where no discrimination exists in favor of the American? 3. How far is the British discrimn. in favor of our woods really operative? 4. In estimating reexports which make a part of any manufactured article, indigo & not I[ndigo] R[oot] ashes for example—How much of these articles are so re-exported? The best guide that occurs is the ratio of exported manufactures to the totality produced—Anderson states the latter about 50 mils. What is the amt. of the former? …
